UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 BABOUCAR TAAL,                        )
                                       )
               Plaintiff,              )
                                       )
               v.                      )             Civil Action No. 19-3079 (RC)
                                       )
                                       )
FEDERAL ELECTION                       )
COMMISSION,                            )
                                       )
               Defendant.              )


                                 MEMORANDUM OPINION

       Plaintiff, appearing pro se, sues the Federal Election Commission (“FEC”), which

dismissed his administrative complaint alleging that a bank in New Hampshire had violated the

Federal Election Campaign Act, 52 U.S.C. §§ 30101-30126. See Compl. ¶ 1, ECF No. 1

(alleging that the bank “engaged in illegal campaign contributions to a series of candidates for

both state and federal offices, in a patronage system as far back as the 1990s and in relevant time

and pertinent campaign(s) that of the then outgoing chairman of St Mary’s, for Governor and

United States Senate.”); Compl. Attach. (FEC Decision). Pending before the Court is

Defendant’s Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(1) for lack of

subject matter jurisdiction and Rule 12(b)(6) for failure to state a claim upon which relief may be

granted. Mot. to Dismiss, ECF No. 13. Plaintiff has neither complied with the order to respond

to the instant motion by the extended deadline of October 16, 2020, see ECF No. 18, nor

requested additional time to respond. For the following reasons, defendant’s motion will be

granted.


                                                 1
       “Before proceeding to the merits of a case, the court must confirm that it has Article III

jurisdiction.” Lovitky v. Trump, 949 F.3d 753, 758 (D.C. Cir. 2020). By his silence, plaintiff

has conceded defendant’s valid argument that he lacks standing to sue. See Mem. at 15-21;

Order, ECF No. 15 (noting that defendant’s unopposed arguments may be treated as conceded).

Because the “defect of standing is a defect in subject matter jurisdiction,” Haase v. Sessions, 835
F.2d 902, 906 (D.C. Cir. 1987), the Court has “no appropriate occasion” to assess the merits of

plaintiff’s claims under Rule 12(b)(6), Lovitky, 949 F.3d at 763. Therefore, this case will be

dismissed. A separate order accompanies this Memorandum Opinion.

                                                     ________/s/____________
                                                     RUDOLPH CONTRERAS
                                                     United States District Judge
Date: October 29, 2020




                                                 2